Citation Nr: 0920272	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  06-11 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of 
rheumatic fever to include rheumatic arthritis of multiple 
joints. 

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for hepatitis. 

4.  Entitlement to service connection for a psychiatric 
disorder to include PTSD, anxiety, and depression. 

5.  Entitlement to an increased rating for residuals of a 
fracture of the left ankle, currently rated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
February 1971.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Wichita, Kansas, (hereinafter RO).  

The issues of entitlement to service connection for a 
psychiatric disorder to include PTSD, anxiety, and depression 
and an increased rating for residuals of a fracture of the 
left ankle addressed in the REMAND portion of the decision 
below require additional development and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  There is no competent evidence linking a neck disability 
to service.  

2.  Service connection for rheumatic fever was denied by an 
April 1975 rating decision to which the Veteran was notified 
in that month; the Veteran did not appeal this decision.

3.  A June 1998 rating decision to which the Veteran was 
notified in July 1998 found that new and material evidence 
had not been received to reopen the claim for service 
connection for rheumatic fever, to include rheumatic 
arthritis of multiple joints; an appeal to this decision was 
not perfected to the Board and this is the most recent final 
decision addressing this issue on any basis. 

4.  No evidence received since the June 1998 rating decision 
raises a reasonable possibility of substantiating the claim 
for service connection for rheumatic fever, to include 
rheumatic arthritis of multiple joints.  

5.  An April 1975 rating decision to which the Veteran was 
notified in that month denied service connection for 
hepatitis; the Veteran did not appeal this decision and this 
is the most recent final decision addressing this decision on 
any basis.

6.  No evidence received since the April 1975 rating 
decisions raises a reasonable possibility of substantiating 
the claim for service connection for hepatitis. 


CONCLUSIONS OF LAW

1.  A neck disorder was not incurred in or aggravated by 
service and arthritis of the neck may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008). 

2.  The June 1998 rating decision which found that new and 
material evidence had not been received to reopen the claim 
for service connection for rheumatic fever to include 
rheumatic arthritis of multiple joints is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1997). 

3.  Evidence submitted to reopen the claim of entitlement to 
service connection for rheumatic fever to include rheumatic 
arthritis of multiple joints is not new and material, and 
therefore, this claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104, 3.156(a) 
(c) (2008).

4.  The April 1975 decision denying service connection for 
hepatitis is final.  38 U.S.C. 4005(c) (1970); 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1974).

5.  Evidence submitted to reopen the claim of entitlement to 
service connection for hepatitis is not new and material, and 
therefore, this claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104, 3.156(a) 
(c) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, prior to initial adjudication in a letter dated in 
January 2007, the RO advised the claimant of the information 
necessary to substantiate the claims adjudicated herein.   He 
was also informed of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This letter 
also provided the Veteran with information regarding ratings 
and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Finally, the January 2007 letter was compliant 
with the notice requirements for claims to reopen set forth 
in Kent v. Nicholson, 20 Vet. App. 1 (2006).  The requirement 
of requesting that the claimant provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal .  See 73 Fed. 
Reg. 23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.  As such, the 
Board finds that the duty to notify has been satisfied with 
respect to the issues adjudicated below.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service treatment records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA treatment records, reports from the Social 
Security Administration and the Veteran's own statements and 
evidence he presented.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); 
see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A VA 
examination is not warranted with respect to the claim for 
service connection for residuals of a neck injury because, as 
discussed below, there is no evidence meeting the low 
threshold that the evidence "indicates" that there "may" 
be a nexus between a current neck disability or symptoms and 
the Veteran's service, such as medical evidence that suggests 
a nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  With respect to the petitions to reopen the 
claims for service connection for residuals of rheumatic 
fever and hepatitis, as new and material evidence to reopen 
these claims for service connection has not been received, 
there is no duty to provide a VA examination with respect to 
either claim.  See 38 U.S.C.A. § 5103A(f); 38 C.F.R. § 
3.159(c)(4)(iii).

Thus, the Board finds that all necessary development has been 
accomplished with respect to the issues adjudicated below, 
and therefore appellate review of these issues may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing pertinent 
evidence that is necessary for a fair adjudication of the 
claims adjudicated below that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claims adjudicated in this decision.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

A.  Service Connection for residuals of a Neck Injury

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including arthritis, for which service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent or more within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The service medical records, to include the reports from the 
January 1971 separation examination, are negative for a neck 
injury.  The Veteran asserts that he injured his neck in a 
parachute accident during service in which his parachute did 
not open.  While a June 1969 service medical record reflects 
treatment following a "bad landing" following a jump, 
apparently by parachute (the DD Form 214 reflects receipt of 
the parachute badge), no injuries or symptoms involving the 
neck were demonstrated at that time.  Instead, the Veteran at 
that time described having problems with his right hip.  

After service, clinical evidence includes reports from a 
February 1998 VA x-ray that showed degenerative disc disease 
of the cervical spine.  A September 2004 VA Magnetic 
Resonance Imaging of the cervical spine showed moderate 
degenerative arthritis and disc protrusion.  A VA outpatient 
treatment report dated in January 2005 showed the Veteran 
reporting that he had been having neck pain for the previous 
five to six months.  At that time, the Veteran recalled "no 
specific injury or trauma."  In June 2005, the Veteran was 
provided a cervical laminectomy and foraminotomies.  An 
October 2006 VA medical report shows the Veteran reporting a 
long history of neck pain and indicated that he used to be a 
paratrooper that caused "alot of whiplash injuries."  There 
is not of record a competent medical evidence or opinion 
linking a current neck disability to service. 

The Board has considered the Veteran's assertions that his 
neck disability is the result of service, in particular, the 
result of parachute jumping to include a parachute accident 
therein.  However, such assertions cannot be used to 
establish a claim as a layperson is not qualified to render a 
medical opinion regarding the etiology of disorders and 
disabilities.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(finding that competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  The service medical records do not 
reflect a neck injury coincident with the "bad landing" in 
June 1969 and there is otherwise no competent evidence to 
corroborate the Veteran's assertions in this regard.  
Moreover, given his statements to the VA examiner in January 
2005 that he had only been suffering from neck pain for five 
to six months and that there was no specific trauma involving 
the neck, his assertions that he injured his neck as a result 
of in-service parachute jumps are of questionable 
credibility.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992) ("It is the duty of the [Board] as the factfinder to 
determine credibility of the testimony and other lay 
evidence.")  

Given the question as to the Veteran's credibility and the 
negative in-service and post-service objective record, as 
well as the fact that the Veteran himself did not assert that 
the records from this reported treatment would provide any 
competent evidence linking a neck disability to service, the 
records from the neck surgery reported by the Veteran to have 
been conducted in June 1995 by Midwest Neurosurgery 
Associates do not have to be obtained to reach an equitable 
decision in this case.  In short, given the silent service 
treatment records and lack of any competent evidence linking 
a neck disability to service, the claim for service 
connection for residuals of a neck injury must be denied.  
Hickson, supra.  Finally, in reaching this decision, the 
Board considered the doctrine of reasonable doubt; however, 
as the preponderance of the evidence is against the Veteran's 
claims for service connection for residuals of a neck injury, 
the doctrine is not for application.  Gilbert, supra.  
  
B.  New and Material Evidence Claims

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim. Kightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis, either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented, will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

"New" evidence means existing evidence not previously 
submitted to VA. "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156. 

First with regard to residuals of rheumatic fever, service 
connection for rheumatic fever was denied by an April 1975 
rating decision to which the Veteran was notified in that 
month.  The Veteran did not appeal this decision and it is 
thus final.  38 U.S.C. 4005(c) (1970); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1974).  Thereafter, a June 1998 rating 
decision to which the Veteran was notified in July 1998 found 
that new and material evidence had not been received to 
reopen the claim for service connection for rheumatic fever, 
to include rheumatic arthritis of multiple joints.  The 
Veteran did not perfect an appeal to this decision to the 
Board and it is thus final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).  This is the most 
recent final decision addressing this issue on any basis. 

Evidence of record at that time of the July 1998 rating 
decision included the service treatment records which 
included references to rheumatic fever in February and May 
1968.  A September 1968 service treatment record indicated 
that the Veteran was discharged in July 1968 after a two and 
one half month hospitalization for rheumatic fever.  The 
reports from the January 1971 separation examination included 
a reference to rheumatic fever.  The post service evidence of 
record at the time of the July 1998 rating decision contains 
no evidence of residuals of rheumatic fever, to include 
rheumatoid arthritis.  Reports from a November 1990 VA 
psychiatric inpatient admission reflects a history of the 
Veteran having rheumatic fever at the age of 18 (the Veteran 
turned 18 shortly after entrance to service in October 1968).     

Reviewing the evidence received since the July 1998 rating 
decision, this evidence includes copies of service treatment 
records and the reports from the November 1990 VA psychiatric 
inpatient treatment referencing the history of rheumatic 
fever when the Veteran was 18.  Clearly, as this evidence was 
previously considered in July 1998, it is not "new."  While 
some of the evidence received since the July 1998 decision 
includes "new" VA clinical records not previously 
considered, including some referencing arthritis, these 
reports do not reflect that the Veteran currently has 
rheumatic arthritis or any other current residuals of the 
rheumatic fever incurred in service.  Also submitted were 
copies of medical extracts pertaining to rheumatic fever from 
the Mayo Clinic which provide general information but nothing 
specifically linking any current disability to in-service 
rheumatic fever.    

As for the Veteran's assertions that he has current residuals 
of rheumatic fever, to include rheumatic arthritis, as a 
result of service, such assertions from lay persons as to 
matters that require medical expertise do not constitute 
material evidence to reopen the claim.  Moray v. Brown, 5 
Vet. App. 211, 214 (1995) (holding that lay assertions of 
medical causation cannot serve as a predicate to reopen a 
previously denied claim).  In short therefore, the Board 
finds that none of the additional evidence raises a 
reasonable possibility of substantiating the claim for 
service connection for residuals of rheumatic fever to 
include rheumatic arthritis of multiple joints as it does not 
contain any competent medical evidence demonstrating that the 
Veteran has such residuals that are etiologically related to 
service.  Therefore, none of this evidence is material, and 
the claim for entitlement to service connection for residuals 
of rheumatic fever to include rheumatic arthritis of multiple 
joints is not reopened.  As new and material evidence to 
reopen this finally disallowed claim for service connection 
has not been received, the benefit of the doubt doctrine is 
not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

Turning to hepatitis, the previously referenced April 1975 
rating decision to which the Veteran was notified in April 
1975 also denied service connection for hepatitis.   The 
Veteran did not appeal this decision and it is thus final.  
38 U.S.C. 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1974).  This is the most recent final decision addressing 
this issue on any basis.  Evidence then of record included 
the service treatment records that included a diagnosis of 
infectious hepatitis in January 1971 and a reference to 
hepatitis on the reports from the separation examination 
conducted in that month.  The post service evidence of record 
at the time of the April 1975 rating decision included no 
clinical evidence reflecting residuals of hepatitis.  

The additional evidence submitted in an attempt to reopen the 
claim for service connection for hepatitis includes, again, 
photocopies of service treatment records previously 
considered.  This previously considered evidence is clearly 
not new.  As for the new VA treatment records submitted since 
the April 1975 rating decision, none of these records contain 
a clinical finding or medical opinion demonstrating that the 
Veteran has current residuals of hepatitis, much less such 
residuals that are of in-service origin.  With respect to the 
Veteran's assertions that he has current residuals of 
hepatitis as a result of service, again, these lay assertions 
do not constitute material evidence to reopen the claim.  See 
Moray, supra.  

In sum, the Board finds that none of the additional evidence 
received since the April 1975 rating decision raises a 
reasonable possibility of substantiating the claim for 
service connection for residuals of hepatitis as it does not 
contain any competent medical evidence demonstrating that the 
Veteran has such residuals that are etiologically related to 
service.  Therefore, none of this evidence is material, and 
the claim for entitlement to service connection for is not 
reopened.  As new and material evidence to reopen this 
finally disallowed claim for service connection has not been 
received, the benefit of the doubt doctrine is not 
applicable.  See Annoni, supra. 
ORDER

Entitlement to service connection for residuals of a neck 
injury is denied.   

New and material evidence having not been received, the claim 
for service connection for residuals of rheumatic fever to 
include rheumatic arthritis of multiple joints is not 
reopened. 

New and material evidence having not been received, the claim 
for service connection for hepatitis is not reopened.  


REMAND

The VCAA letters issued to the Veteran have failed to inform 
him of the specific information necessary to prove a claim 
for service connection for PTSD nor has the Veteran otherwise 
been properly informed of this information, to include being 
provided a PTSD questionnaire.  As such, and to fulfill the 
duty to assist the Veteran, the RO upon remand will be 
requested to provide the proper PTSD notification and to 
formally adjudicate this claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159.   

With respect to the claim for an increased rating for 
residuals of a fracture of the left ankle, the Veteran was 
last afforded a VA Compensation and Pension examination of 
the left ankle in June 2005 and there are indications from 
the Veteran that his condition has worsened to the point that 
he needs "narcotic pain medications" due to pain in the 
ankle.  As such, the Board concludes that a VA Compensation 
and Pension examination of the Veteran's left ankle is 
necessary in order to comply with the duty to assist the 
Veteran.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  See also Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) (finding that fulfillment of the 
statutory duty to assist includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of the prior medical treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran an appropriate VCAA 
development letter pertaining to the 
claim of service connection for PTSD that 
includes a PTSD questionnaire.  The 
Veteran should be notified that stressors 
may be corroborated by evidence from 
sources other than the service records, 
such as statements from eyewitnesses.  
The Veteran should be requested to return 
the PTSD questionnaire, and provide 
further detail concerning the claimed 
inservice parachute accident.  

2.  The Veteran should be afforded a VA 
examination to determine whether he has 
PTSD which is related to a verified 
inservice stressor.  The claims folders, 
to include a copy of this Remand, must be 
made available to and reviewed by the 
examiner.  All indicated studies should 
be performed.  A diagnosis of PTSD under 
DSM IV criteria should be made or ruled 
out.  If PTSD is diagnosed, the examiner 
should identify the specific stressor or 
stressors that support that diagnosis.  
If PTSD is not diagnosed, the examiner 
should explain why the diagnosis was not 
made.  A complete rationale for all 
opinions expressed should be provided in 
the examination report.

3.  The Veteran must be afforded a VA 
examination to determine the current 
extent of the impairment resulting from 
his service-connected left ankle 
disability.  The claims files must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
special diagnostic tests that are deemed 
necessary for an accurate assessment must 
be conducted.  Any further indicated 
special studies must be conducted and all 
clinical findings reported in detail.  
The examiner must record pertinent 
medical complaints, symptoms, and 
clinical findings.

The examiner must state the range of 
motion of the ankle, in degrees, noting 
the normal range of motion of the ankle, 
determine whether there is weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected ankle disorder 
expressed, if feasible, in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability, or incoordination; and 
express an opinion as to whether pain in 
the left ankle could significantly limit 
functional ability during flareups or 
during periods of repeated use, noting, 
if feasible, the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis due to pain on use 
or during flareups.  

Additionally, the examiner must provide 
an opinion as to whether the Veteran's 
complaints are consistent with the 
objective clinical findings, and whether 
the left ankle disability limits his 
ability to work, or affects his ability 
to obtain and maintain substantially 
gainful employment.  A complete rationale 
for all opinions must be provided.  The 
report prepared must be typed.

4.  The RO must notify the Veteran that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claims that have been 
remanded.  The consequences for failure 
to report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2008).  
In the event that the Veteran does not 
report for either aforementioned 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

5.  Thereafter, the claims that have been 
remanded must be readjudicated by the RO.  
If this readjudication does not result in 
a complete grant of all benefits sought 
by the Veteran, the Veteran and his 
representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


